   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 1 of 13 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


WARD-KRAFT, INC.,


                Plaintiff,

       v.
                                                    Case No. 4:18-cv-1725
ZEBRA TECHNOLOGIES CORPORATION,
ZEBRA TECHNOLOGIES
INTERNATIONAL, LLC, LASER BAND                      JURY TRIAL DEMANDED
LLC, and ZIH CORP.,

                Defendants.


                                         COMPLAINT

       Plaintiff Ward-Kraft Inc. (“Ward Kraft”), by and through its undersigned counsel, hereby

sets forth its Complaint against Defendants Zebra Technologies Corporation (“ZTC”), Zebra

Technologies International, LLC (“ZTI”), Laser Band LLC (“Laser Band”), and ZIH Corp.

(“ZIH”) (collectively, “Defendants” or “Zebra”), as follows:

                                        THE PARTIES

       1.       Plaintiff Ward-Kraft, Inc. is a corporation organized and existing under the laws

of the state of Kansas with its principal place of business at 2401 Cooper Street, Fort Scott,

Kansas 66701.

       2.       Upon information and belief, Defendant Zebra Technologies Corporation

(“ZTC”) is a corporation organized under the laws of Delaware with its principal place of

business at 3 Overlook Point, Lincolnshire, Illinois 60069.




                                                1
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 2 of 13 PageID #: 2



       3.      Upon information and belief, Defendant Zebra Technologies International, LLC

(“ZTI”) is a limited liability company organized and existing under the laws of the State of

Illinois with its principal place of business at 3 Overlook Point, Lincolnshire, Illinois 60069.

       4.      Upon information and belief, Defendant Laser Band LLC (“Laser Band”) is a

limited liability company organized under the laws of the State of Missouri with its principal

place of business at 120 South Central, Suite 450, St. Louis, Missouri 63105.

       5.      Upon information and belief, Defendant ZIH Corp. (“ZIH”) is a corporation

organized and existing under the laws of the State of Delaware with its principal place of

business at 3 Overlook Point, Lincolnshire, Illinois 60069.

                                 JURISDICTION AND VENUE

       6.      Ward Kraft’s declaratory judgment claim arises under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202. This Court has subject matter jurisdiction over that claim and

Ward Kraft’s state law breach of contract claim based upon diversity pursuant to 28 U.S.C. §

1332, because Ward Kraft is a citizen of a different State than all of the Defendants and the

matter in controversy exceeds the sum or value of $75,000.

       7.      Defendants are subject to personal jurisdiction in this District and subject to the

Court’s specific and general jurisdiction, pursuant to due process, on the grounds that they either

reside in this District and the State of Missouri, regularly conduct or solicit business, engage in

other persistent courses of conduct, and/or derive substantial revenue from the sale of goods and

services to persons or entities in this District, and because a substantial part of the events or

omissions giving rise to Ward Kraft’s claims occurred in this District.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

either reside in this District and the State of Missouri, are subject to personal jurisdiction in this



                                                  2
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 3 of 13 PageID #: 3



District, and/or previously agreed via contract that any action to enforce any provision of the

License Agreement that is the subject of this Complaint “shall be brought exclusively” in this

District.

                                    BACKGROUND FACTS

        9.     Since 1972, Ward Kraft has been a nationally known leader in the printing

industry, specializing in the design and production of labels, commercial printing, mailers, and

business forms. Ward Kraft’s expertise includes creating continuous, unit set, cut sheet labels

and form/label combinations for use in a variety of different industries.

        10.    In the late 1990’s, Jim Riley approached Ward Kraft about assisting with the

design and development of self-laminating patient identification wristband forms for use in

hospitals and throughout the medical industry. Jim Riley was then an officer of Riley, Barnard

& O’Connell Business Products Inc. (“RBO”), and the owner of Laser Band, LLC.

        11.    Ward Kraft agreed and expended substantial time and resources, and provided

valuable expertise, in order to develop these wristband forms, which the parties referred to as the

“LB1” products. RBO agreed that, in return for Ward Kraft’s significant contributions, Ward

Kraft would have the exclusive right to manufacture the LB1 products.            And Ward Kraft

ultimately did, in fact, design and manufacture these products for RBO.

        12.    In March 1999, The Standard Register Company, another market participant,

threatened RBO with litigation in relation to the LB1 products. RBO then brought suit against

Standard Register, seeking a declaration of non-infringement, invalidity, and unenforceability of

a patent owned by Standard Register relating to certain wristband forms and labels. Standard

Register then filed counterclaims against RBO and Ward Kraft alleging patent infringement,

which RBO and Ward Kraft denied.



                                                 3
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 4 of 13 PageID #: 4



       13.     In August 2000, RBO, Standard Register, and Ward Kraft came to an agreement

to end all litigation and, in conjunction with additional interested non-parties Jim Riley, Laser

Band, and the Avery Dennison Corporation, entered into certain other agreements to govern the

rights of the various entities moving forward.

       14.     As a result, in addition to a Settlement Agreement between RBO, Standard

Register, and Ward Kraft, Laser Band and Ward Kraft entered into a separate License Agreement

effective August 11, 2000, whereby Ward Kraft agreed to make and sell certain licensed

wristband forms in exchange for the payment of royalties to Laser Band. A copy of the License

Agreement (the “Agreement”) is attached hereto as Exhibit A.

       15.     Under Paragraph 1 of the Agreement, and as reflected in various other portions of

therein, Laser Band granted to Ward Kraft a royalty-bearing, non-exclusive license/sub-license

under four patents owned by Laser Band (referred to as the “Riley Patents” in the Agreement)

and one patent owned by Standard Register and licensed to Laser Band (referred to as the

“Standard Patent” in the Agreement). The license granted Ward Kraft the right, under the

aforementioned patents, to make, use, offer to sell, sell, and import certain types of forms

identified by Laser Band as PLS-102 and PLS-102W, as well as “other forms having both labels

and a Wristband, the wristband being formed from a portion of the face ply and a portion of the

liner ply, with the liner ply having a pair of integrally formed tabs for fastening the wristband

and with a substantial portion of the face ply in the completed wristband being laminated on both

sides by the portion of the liner ply.” These forms are defined and referred to throughout the

Agreement as “Combo Forms.”

       16.     Paragraph 1 of the Agreement further states that “Combo Forms covered by any

of the Riley Patents or the Standard Patent shall be considered as ‘Licensed Products’.”



                                                 4
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 5 of 13 PageID #: 5



        17.     In addition to the royalty-bearing patent license granted by Laser Band to Ward

Kraft, the Agreement includes a mutual covenant by the parties not to sue each other in

connection with Combo Forms. Specifically, in Paragraph 12(h) of the Agreement, Laser Band

granted to Ward Kraft and Ward Kraft granted to Laser Band “a covenant not to sue under any

intellectual property or other right in connection with the making, using, offering for sale, sale

and importing of the Combo form.” (See Ex. A, p. 4 (emphasis added).) This mutual covenant

not to sue is not limited to the Riley Patents or Standard Patent—or even patent rights

generally—and is on its face broader in scope than the license granted by Laser Band to Ward

Kraft under Paragraph 1 of the Agreement (regarding “Licensed Products”).

        18.     Ward Kraft complied with all of its duties and obligations under the Agreement.

At no point has there been any evidence or accusation by Laser Band or any successor company

that Ward Kraft breached or failed to fulfill its duties or obligations under the Agreement. In

fact, Ward Kraft manufactured the License Products and paid Laser Band millions of dollars in

royalties based upon its sale of Licensed Products throughout the life of the Agreement.

        19.     Paragraph 12(f) of the Agreement states that Paragraphs 4 and 9-12 will survive

the expiration or earlier termination of the Agreement.

        20.     Moreover, under Paragraph 12(c), the Agreement inures to the benefit of the

parties (Laser Band and Ward Kraft), as well as their “successors and assigns,” including a

successor who acquires substantially all of the business of a party.

        21.     In 2012, upon information and belief, Defendants Zebra Technologies

Corporation, Zebra Technologies International, LLC, and/or ZIH Corp acquired all or

substantially all of Defendant Laser Band and its business. Upon information and belief, all of

these entities are now affiliated.



                                                 5
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 6 of 13 PageID #: 6



       22.     On July 9, 2018, Defendant Laser Band along with its corporate successors

Defendants Zebra Technologies Corporation, Zebra Technologies International, LLC, and/or

ZIH Corp (collectively, “Zebra”) filed a lawsuit in the District Court for the Northern District of

Illinois (Case No. 1:18-cv-04711-SLE) (the “NDIL Lawsuit”) against Ward Kraft and one of its

primary distributors, Typenex Medical, LLC. A copy of the Defendants’ Complaint is attached

hereto as Exhibit B.

       23.     The NDIL Lawsuit alleges that Ward Kraft is manufacturing, using, and/or selling

a number of various forms that infringe Laser Band’s and/or Zebra’s intellectual property rights.

Specifically, Laser Band and Zebra allege that “Ward Kraft manufactures and sells business

forms that incorporate self-laminating, laser-printable patient identification wristbands, which

Typenex markets and sells under the following marks: Helix AC Laser (Adult), Helix AC Laser

L2 (Adult), Helix AC Laser L2 (Pediatric/Infant), Helix AC Laser L3 (Adult), FamBand Helix

Laser AC, and FamBand Laser,” which the Complaint in the NDIL Lawsuit refers to as

“Typenex Products.” Laser Band and Zebra also allege that “Ward Kraft markets and sells

business forms that incorporate self-laminating, laser-printable patient identification wristbands

under the PolyBand mark.” (See Ex. B, ¶ 61.) All of these accused products are the successor

wristband forms to the original LB1 products mentioned above.

       24.     More specifically, the NDIL Lawsuit alleges that the Helix AC Laser L2 and/or

Helix AC Laser L3 products infringe one or more of Laser Band’s U.S. Patent No. 7,779,569,

U.S. Patent No.8,011,125, U.S. Patent No. 7,017,293, U.S. Patent No. 7,017,294, U.S. Patent No.

7,222,448, U.S. Patent No. 7,325,347, U.S. Patent No. 7,461,473, and U.S. Patent No. 7,779,570.

(See Ex. B, Counts I - VIII.) The NDIL Lawsuit alleges that the Helix AC Laser (Adult), Helix

AC Laser L2 (Adult), Helix AC Laser L2 (Pediatric/Infant), Helix AC Laser L3 (Adult),



                                                6
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 7 of 13 PageID #: 7



FamBand Helix Laser AC, FamBand Laser, and PolyBand 3 products infringe one or more of

Laser Band’s and/or Zebra’s trademark or trade dress rights under 15 U.S.C. § 1125(a). (See Ex.

B, Counts IX – XI.) And the NDIL Lawsuit alleges that Ward Kraft uses Laser Band’s and/or

Zebra’s LASER BAND trademark in a misleading fashion such that Ward Kraft violates 15

U.S.C. § 1125(a). (See Ex. B, Count XII.)

       25.     All of the products named in the NDIL Lawsuit fall within the definition of a

Combo Form as defined in Paragraph 1 of the Agreement between Laser Band and Ward Kraft.

Moreover, all twelve Counts asserted by Laser Band and Zebra in the NDIL Lawsuit are based

upon an intellectual property (or other) right. Thus, all of the Counts asserted by Laser Band and

Zebra in the NDIL Lawsuit fall within the covenant not to sue that Laser Band granted to Ward

Kraft in the Agreement.

       26.     By filing the NDIL Lawsuit against Ward Kraft and alleging violations of

intellectual property (or other) rights through the sale of wristband form products that qualify as

Combo Forms under the Agreement, Defendants breached the covenant not to sue in Paragraph

12(h) of the Agreement.

       27.     Under Paragraph 12(a) of the Agreement, Laser Band and Ward Kraft agreed to

litigate any action to enforce the Agreement exclusively before the federal courts in the Eastern

District of Missouri.     Indeed, this paragraph states that the Agreement shall be construed,

interpreted, and applied pursuant to the laws of the State of Missouri, and contains the following

provision:

       [A]ny action by any party to enforce any provision of this Agreement shall be
       brought exclusively in the United States District Court for the Eastern District of
       Missouri, Eastern Division.




                                                7
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 8 of 13 PageID #: 8



           28.   In the NDIL Lawsuit, Ward Kraft has pleaded the covenant not to sue as an

affirmative defense to Laser Band’s and Zebra’s claims, but has not asserted any affirmative

cause of action for breach or to enforce the Agreement.

                                        COUNT I
                                   BREACH OF CONTRACT

           29.   Ward Kraft incorporates by reference all previous allegations as though set forth

fully herein.

           30.   The License Agreement described herein was duly executed by Laser Band and

Ward Kraft, and constitutes a valid, binding, and enforceable contract.

           31.   The License Agreement created contractual obligations between Laser Band and

Ward Kraft, including, but not limited to, Laser Band’s covenant not to sue Ward Kraft under

any intellectual property or other right in connection with the making, using, offering for sale,

sale and importation of products that qualify as Combo Forms as defined in the Agreement.

           32.   Ward Kraft performed all of its material obligations required under the

Agreement, including payment of all royalty amounts to Laser Band for the sale of Licensed

Products throughout the life of the Agreement, and satisfaction of all other promises and

obligations listed in the Agreement.

           33.   Per the terms of the Agreement, Laser Band’s promise not to sue Ward Kraft is

valid and subsisting and survives either expiration or termination of the Agreement.

           34.   The Agreement makes clear that it inures to the benefit of the parties and their

“successors and assigns,” including a successor who acquires substantially all of the business of

a party.




                                                 8
   Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 9 of 13 PageID #: 9



       35.     Upon information and belief, in 2012, Defendants Zebra Technologies

Corporation, Zebra Technologies International, LLC, and/or ZIH Corp acquired all or

substantially all of Defendant Laser Band and its business.

       36.     On July 9, 2018, Defendants, including Laser Band, filed the NDIL Lawsuit—a

lawsuit in the Northern District of Illinois (Case No. 1:18-cv-04711-SLE—against Ward Kraft

and one of its primary distributors, Typenex Medical, LLC.

       37.     This NDIL Lawsuit alleges that Ward Kraft and Typenex are manufacturing,

using, and selling products that infringe Defendants’ intellectual property rights, including patent

and trademark rights.

       38.     The products identified in the NDIL Lawsuit qualify as Combo Forms as they are

defined in Paragraph 1 the Agreement between Laser Band and Ward Kraft. All of Defendants’

claims in the NDIL Lawsuit are further based upon intellectual property or other rights as set out

in Paragraph 12(h) of the Agreement.

       39.     Defendants’ bringing and assertion of the NDIL Lawsuit against Ward Kraft and

Typenex constitutes a material breach of the Agreement, specifically Laser Band’s covenant not

to sue Ward Kraft.

       40.     By filing the NDIL Lawsuit, Defendants have also breached their implied duty of

good faith and fair dealing with respect to the Agreement.

       41.     As a direct and proximate result of Defendants’ breach of the Agreement, Ward

Kraft has suffered damages and will continue to suffer damages, in an amount to be determined

at trial but not less than $75,000, and Ward Kraft is threatened with further irreparable harm that

cannot be compensated through an award of monetary relief. By way of example, not only has

Ward Kraft incurred unnecessary attorneys’ fees as a result of Defendants’ breach, but



                                                 9
 Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 10 of 13 PageID #: 10



Defendants’ breach has a direct and chilling effect in the market in regards to Ward Kraft’s

goods.

         42.    As a result of the foregoing, Ward Kraft also requests a judgment for damages

and preliminary and permanent injunctive relief in its favor and against Defendants for breach of

the Agreement.

                                       COUNT II
                                DECLARATORY JUDGMENT

         43.    Ward Kraft incorporates by reference all previous allegations as though set forth

fully herein.

         44.    An actual case or controversy and legal conflict exists between the parties as to

whether wristband forms identified by Defendants (in the NDIL Lawsuit) as the Helix AC Laser

L3 (Product Code CPO120W), Helix AC Laser L2 (Product Code CPO121W), Helix AC Laser

(Adult), Helix AC Laser L2 (Adult), Helix AC Laser L2 (Pediatric/Infant), Helix AC Laser L3

(Adult), FamBand Helix Laser AC, FamBand Laser, and PolyBand/PolyBand 3 products qualify

as “Combo Forms” pursuant to Paragraph 1 of the Agreement between Laser Band and Ward

Kraft and further fall within the covenant not to sue granted by Laser Band to Ward Kraft in

Paragraph 12 of the Agreement.

         45.     Defendants have filed a lawsuit in the Northern District of Illinois (Case No.

1:18-cv-04711-SLE) against Ward Kraft and one of its distributors, Typenex Medical, LLC,

alleging that the above-mentioned wristband form products, inter alia: infringe U.S. Patent No.

7,779,569, U.S. Patent No.8,011,125, U.S. Patent No. 7,017,293, U.S. Patent No. 7,017,294,

U.S. Patent No. 7,222,448, U.S. Patent No. 7,325,347, U.S. Patent No. 7,461,473, U.S. Patent

No. 7,779,570; infringe or otherwise misrepresent Laser Band’s rights in Trademark Registration




                                               10
 Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 11 of 13 PageID #: 11



Nos. 2,550,744, 3,107,795, and 2,849,741; and infringe Defendants’ common law trademark

rights and trade dress rights in certain wristband forms, designations, and in the color blue.

       46.     Ward Kraft requests a declaration from this Court that (1) the products identified

by Defendants in the NDIL Lawsuit—including specifically wristband forms Helix AC Laser L3

(Product Code CPO120W), Helix AC Laser L2 (Product Code CPO121W), Helix AC Laser

(Adult), Helix AC Laser L2 (Adult), Helix AC Laser L2 (Pediatric/Infant), Helix AC Laser L3

(Adult), FamBand Helix Laser AC, FamBand Laser, and PolyBand/PolyBand 3—qualify as

“Combo Forms” pursuant to Paragraph 1 the Agreement; and (2) the covenant not to sue in

Paragraph 12(h) of the Agreement therefore applies to bar any intellectual property-based legal

claims or other claims that have been or could be asserted by Defendants in connection with the

making, using, offering for sale, sale and importing of such products, including specifically all

claims asserted by Defendants in the NDIL Lawsuit.

                                    PRAYER FOR RELIEF

       WHEREFORE, Ward Kraft respectfully requests that judgment be entered in its favor

and against Defendants Zebra Technologies Corporation, Zebra Technologies International,

LLC, Laser Band LLC, and ZIH Corp. as follows:

       A.      An award of all monetary damages to which Ward Kraft is entitled by law,

               including punitive damages, for Defendants’ breach of the Agreement, including

               Defendants’ breach of the implied covenant of good faith and fair dealing;

       B.      A declaration from this Court that (1) the products identified by Defendants in the

               NDIL Lawsuit as qualify as “Combo Forms” pursuant to Paragraph 1 the

               Agreement; and (2) the covenant not to sue in Paragraph 12(h) of the Agreement

               therefore applies to bar any intellectual property based legal claims or other



                                                 11
Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 12 of 13 PageID #: 12



           claims that have been or could be asserted by Defendants in connection with the

           making, using, offering for sale, sale and importing of such products.

    C.     Entry of preliminary and permanent injunctive relief in favor of Ward Kraft

           staying and/or dismissing the lawsuit filed by Defendants in the Northern District

           of Illinois (Case No. 1:18-cv-04711-SLE) in its entirety until such time as a

           judicial determination in this Court can be made as to whether the aforementioned

           products qualify as Combo Forms as defined in the Agreement and the

           applicability of the covenant not to sue as defined in the Agreement;

    D.     An award of Ward Kraft’s costs and reasonable attorneys’ fees and disbursements

           incurred in defending the lawsuit improperly filed by Defendants in the Northern

           District of Illinois, and the reasonable attorneys’ fees and disbursements incurred

           in bringing and prosecuting the above-captioned case;

    E.     An assessment of interest, both pre- and post-judgment, on the damages awarded;

    F.     Any such further and additional relief as this Court deems just and proper.

                              DEMAND FOR JURY TRIAL

    Ward Kraft requests a jury trial on all issues so triable.




                                              12
 Case: 4:18-cv-01725-HEA Doc. #: 1 Filed: 10/09/18 Page: 13 of 13 PageID #: 13




Dated: October 9, 2018        Respectfully submitted,

                              By:     /s/ Matthew A. Jacober

                                    Matthew A. Jacober (MO #51585)
                                    LATHROP GAGE LLP
                                    7701 Forsyth Blvd.
                                    Suite 500
                                    Clayton, MO 63105
                                    Telephone: (314) 613-2845
                                    Email: mjacober@lathropgage.com

                                    Travis W. McCallon
                                    Luke M. Meriwether
                                    LATHROP GAGE LLP
                                    2345 Grand Blvd.
                                    Suite 2200
                                    Kansas City, MO 64108
                                    Telephone: (816) 292-2000
                                    Email: tmccallon@lathropgage.com
                                              lmeriwether@lathropgage.com

                                    Attorneys for Plaintiff Ward-Kraft, Inc.




                                         13
